DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 2, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al. (herein “Deshmukh”; US Pub. No. 2009/0312118 A1) in view of Croopnick (US Pub. No. 2013/0052361 A1).
Regarding claim 1, Deshmukh discloses a golf club (Fig. 11), comprising: a clubhead (Fig. 11); and a shaft connected to the clubhead (Fig. 16), wherein the clubhead includes a clubface provided on a side thereof (Fig. 1, item 408), and the clubface includes: a base part (Fig. 4, noting a substrate); and a coating layer provided on a surface of the base part and including an Fe-based alloy (pars. [0002], [0117], and [0147]). It is noted that Deshmukh does not specifically disclose the use of a Fe-base amorphous alloy wherein the Fe-based amorphous alloy is provided from an Fe-based amorphous alloy powder containing 25.4 to 37.4 parts by weight of chromium and 35.6 to 84.2 parts by weight of molybdenum per 100 parts by weight of iron, and further containing at least one of carbon and boron.  However, Deshmukh discloses use a coating on the face layer (Fig. 4 and pars. [0002], [0117], and [0147]) used to provide wear and corrosion resistance (par. [0089]).  In addition, Croopnick discloses the use of a Fe-base amorphous alloy on a substrate (pars. [0065] and [0007]) wherein the Fe-based amorphous alloy is provided from an Fe-based amorphous alloy powder containing 25.4 to 37.4 parts by weight of chromium (pars. [0060]-[0065]; noting Cr may be present at 22%, Mo present in the amount of 25% as per par. [0062], C present in the amount of 2%, and B present in the 
Regarding claim 2, the combined Deshmukh and Croopnick disclose that the coating layer is formed by spraying a molten Fe-based amorphous alloy powder on the surface of the base part (Croopnick: pars. [0065] and [0085] and Fig. 5), and a proportion of an amorphous phase in the coating layer is 90 to 100% (Croopnick: par. [0041]; the disclosed range making obvious the claimed range).
Regarding claim 6, the combined Deshmukh and Croopnick disclose that the coating layer has a thickness of 0.01 to 0.3 mm (Croopnick: par. [0078]; noting 0.001 to 0.1” or 0.0254 mm to 2.54 mm makes obvious the claimed range).
that the base part has a thickness of 1.4 to 2.6 mm (Deshmukh: par. [0147]; noting a substrate thickness of 0.1 to 4.00 mm makes obvious the claimed range), and the base part is configured such that at least a part of a central portion has a convex shape as compared with a remaining portion (Deshmukh: Figs. 10 and 14).
Regarding claim 8, the combined Deshmukh and Croopnick disclose that the coating layer is formed to occupy at least 60% of a total area of the surface of the base part (Deshmukh: par. [0118]; noting 20 to 100% makes obvious the claimed range).
Regarding claim 9, the combined Deshmukh and Croopnick disclose that the coating layer of the Fe-based amorphous alloy has a Vickers hardness of 700 to 1,200 Hv (0.2) (Croopnick: par. [0057]; noting 400 to 1300 makes obvious the claimed range; the Examiner noting that while applicant claims the values on a (0.2) scale, and Croopnick discloses the values on a (1) scale, the values would be consistent as Vickers hardness = 0.102 x test force/surface area of indentation; and as test force decreases from 1N to 0.2N, so would the surface area of the indentation).
Regarding claim 10, it is noted that the combined Deshmukh and Croopnick do not specifically disclose that the coating layer of the Fe-based amorphous alloy has a friction coefficient of 0.0005 to 0.08 p at a load of 100 N, and 0.01 to 0.12 p at a load of 1,000 N.  However, the Croopnick discloses a Fe-based amorphous alloy (claim 1), a proportion of the amorphous phase being 90 to 100% (claim 2), the alloy containing main components of iron, chromium, and molybdenum (claim 1), the elements present in the claim weight percentages (claim 1), the coating layer having the claimed thickness (claim 6), and having the claimed hardness (claim 9).  In addition, MPEP 2112(III), states that “A rejection can be made when the .

    Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al. (herein “Deshmukh”; US Pub. No. 2009/0312118 A1) in view of Croopnick (US Pub. No. 2013/0052361 A1) and as evidenced by Branagan (US Pub. No. 2003/0051781 A).
Regarding claim 3, the combined Deshmukh and Croopnick disclose that the coating layer is formed by cooling the molten Fe-based amorphous alloy powder from a melting point to a glass transition temperature (Croopnick: pars. [0041]-[0042]) at a cooling rate of 101 to 104 (degree/sec) after spraying (Croopnick: par. [0042]; noting Croopnick discloses cooling at 106 degree/sec, aka a million degrees/sec, and noting this entire limitation is a product by process limitation; see MPEP 2113 (II), so the burden shifts to applicant to establish a difference between cooling at 104 versus 106 degree/sec; see applicant’s spec, page 12, lines 11-14 giving no criticality to the particular claimed range).  In the alternative, regarding the exact cooling speed, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, to support the Examiner’s assertion that cooling speed is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Branagan which specifically states that cooling speed is a result-effective variable used to optimize the grain size (par. [0007]).  Thus, it would have .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al. (herein “Deshmukh”; US Pub. No. 2009/0312118 A1) in view of Croopnick (US Pub. No. 2013/0052361 A1) and in further view of Woolley et al. (herein “Woolley”; US Pub. No. 2013/0225320 A1).
Regarding claim 11, it is noted that the combined Deshmukh and Croopnick do not specifically disclose that the golf club to which the coating layer of the Fe-amorphous alloy is applied has a coefficient of restitution (COR) of equal to or greater than 0.83.  However, Deshmukh discloses the use of a metal wood (Fig. 14).  In addition, Woolley discloses a similar metal wood club head (Fig. 1) with a COR of 0.830 (par. [0161]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Deshmukh and Croopnick to use a COR of 0.830 as taught by Woolley because doing so would be use of a known technique (making the golf club have a COR of 0.830) to improve a similar product (a metal wood head) in the same way (making the golf club have a COR of 0.830).
Regarding claim 12, the combined Deshmukh, Croopnick, and Woolley disclose that the Fe-based amorphous alloy further contains one selected from the group consisting of tungsten, cobalt, yttrium, manganese, silicon, aluminum, niobium, zirconium, phosphorus, nickel, scandium, and a mixture thereof (Croopnick: par. [0068]; listing at least “cobalt, yttrium, zirconium, niobium, tungsten”).
that the base part is selected from the group consisting of Ti, Al, V, Mo, Fe, Cr, Sn, and Zr, and an alloy containing at least two thereof (Deshmukh: par. [0147]; noting aluminum).



Response to Arguments
Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive. 
To be absolutely clear and for the record, applicant has incorporated the limitations of claim 5 into claim 1 without incorporating all of the intervening claims.  In addition, applicant has changed the claimed range of the amount of chromium from the previous range of 25.4 to 55.3 (previous claim 5) to the current claimed range of 25.4 to 37.4 parts (current claim 1).  Both of applicant’s amendments allow for a new grounds of rejection.  Nonetheless, the prior art of record still makes obvious the claimed limitations.  In addition and in the future, applicant should provide (i.e. point to) clear support from the spec for the claim amendment.  The Examiner presumes that applicant gets support for the amendment of claim 1 (i.e. Cr having an upper limit of 37.4) from the “Table” on page 26 of applicant’s spec.
First, applicant argues that the current invention limits the amount of Cr alloy to 25.4 to 37.4 parts of Cr (emphasis original, see Remarks, received 11/4/12, page 7; emphasis added).  While the current claims may limit the invention to 37.4 parts of Cr, the actual disclosure limits it to 55.3 parts of Cr (previously claim 5).  Restated, page 13, lines 6-13 of applicant’s spec provides no criticality for the lesser included and now claimed range of 25.4 to 37.4 parts of Cr 
Second, applicant then goes on to presumably argue criticality for the lesser claimed range by way of Example 1 of Table 1 (which presumably maps to Example 9 when coated onto a club face).  That is, applicant argues that Example 1/9 has a “significantly wider” wear width as compared to other examples (see Table 5 of applicant’s spec, and page 8 of Remarks, received 11/4/21; emphasis added).  However, this argument is also not compelling.  That is, nothing in Table 5 states that a wear width of 0.79 mm is unacceptable.  In addition, the wear width of 0.79 mm as compared to Examples 14 and 15 appears to be a difference of degree (i.e. Example 14 having a wear width of 0.75, and Example 15 having a wear width of 0.71 mm).  Finally, the Examiner notes that no wear width is present for the other Examples 10-13 and 16 from which to make additional comparisons.  Restated, nothing that applicant presented has demonstrated “unexpected results” for the lesser claimed range consistent with the requirements of MPEP 716.02.  
Applicant goes on to argue that Croopnick does not disclose or suggest the claimed ranges (see Remarks, received 11/4/21, page 9; emphasis original).  On the contrary, Croopnick does make obvious the claimed ranges based on the rejection of claim 1 above (i.e. see the citations and the Examiner’s analysis).  In addition, applicant is reminded of holding in In re Applied Materials, Inc., 692 F.3d 1289 (Fed. Cir. 2012) that reinforces the Examiner’s position that multiple variables may be made obvious by the disclosed ranges. 	
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
11/10/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711